332 S.W.3d 931 (2011)
Ronald SMITH, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94681.
Missouri Court of Appeals, Eastern District, Division Five.
March 8, 2011.
Alexandra Johnson, St. Louis, MO. for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Ronald Smith (Movant) appeals from the motion court's Findings of Fact, Conclusions of Law and Order (Judgment) denying his motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no jurisprudential or precedential value. We have, however. *932 provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).